OPINION OF THE COURT
Per Curiam.
*149Gary G. Gauthier has submitted an affidavit dated September 8, 2008, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Gauthier was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 26, 1991.
Mr. Gauthier avers that his resignation is made voluntarily, free from coercion and duress, and with a full awareness of the implications of its submission. He is aware that if his resignation is accepted by the Court, he will be disbarred and his name will be stricken from the roll of attorneys and counselors-at-law. He acknowledges that he has been advised of his right to consult an attorney.
Mr. Gauthier is further aware of a pending investigation by the Grievance Committee for the Ninth Judicial District (hereinafter the Grievance Committee) into allegations of professional misconduct concerning his breach of fiduciary duties with respect to his attorney trust account. He acknowledges that if charges were predicated upon the aforesaid allegations, he could not successfully defend himself on the merits against such charges. He is aware that any order permitting him to resign could require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection for same. He is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee fully supports acceptance of Mr. Gauthier’s resignation as in the best interests of the public. It views the resignation as the most expeditious way to conclude this matter in order to save the Court time and expense while protecting the public.
The proffered resignation is accepted and, effective immediately, Gary G. Gauthier is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, PJ., Mastro, Rivera, Spolzino and Chambers, JJ., concur.
Ordered that the resignation of Gary G. Gauthier is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Gary G. Gauthier is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*150Ordered that Gary G. Gauthier shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Gary G. Gauthier is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Gary G. Gauthier has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).